PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,274,338
Issue Date:   30 Apr 2019
Application No. 15/375,136
Filing or 371(c) Date: 11 Dec 2016
Attorney Docket No.   CA92016005US1 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition under 37 CFR 1.182 filed 12 February 2021, to correct one of the inventor’s name by way of a Certificate of Correction. 

The petition is GRANTED.

It is noted that the present petition was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 1.182 to correct the name of the joint inventor.  The requested Certificate of Correction issued on 27 April 2021, however, a decision had not been rendered and the Office record was not updated.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the decision.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Nicholas D. Bowman,  appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	NICHOLAS D. BOWMAN 
	IBM CORPORATION – DEPT. 917
	2800 37TH STREET NW 
	ROCHESTER, MN 55901-4441